Case 19-22715-CMB   Doc 352    Filed 12/17/19 Entered 12/17/19 15:42:01   Desc Main
                              Document      Page 1 of 4
Case 19-22715-CMB   Doc 352    Filed 12/17/19 Entered 12/17/19 15:42:01   Desc Main
                              Document      Page 2 of 4




                                                         FILED
                                                         12/17/19 3:19 pm
                                                         CLERK
                                                         U.S. BANKRUPTCY
                                                         COURT - WDPA
Case 19-22715-CMB   Doc 352    Filed 12/17/19 Entered 12/17/19 15:42:01   Desc Main
                              Document      Page 3 of 4
Case 19-22715-CMB   Doc 352    Filed 12/17/19 Entered 12/17/19 15:42:01   Desc Main
                              Document      Page 4 of 4
